Ex. T3A.30 FormBCA-2.10 ARTICLES OF INCORPORATION (Rev. Jan. 1999) Jesse White Secretary of State Department of Business Services Springfield, IL 62756 http://www.sos.state.il.us This space for use by Secretary of State FILED MAY 2 – 2001 JESSE WHITE SECRETARY OF STATE SUBMIT IN DUPLICATE! This space foruse by Secretary of State Payment must be made by certi- fied check, cashier’s check, Ill- nois attorney’s check, Illinois C.P.A.’s check or money order, payable to “Secretary of State.” Date Franchise Tax $ Filing Fee $ Approved: 1. CORPORATE NAME: SL Uno Gurnee Mills, Inc. (The corporate name must contain the word “corporation”, “company,” “incorporated,” “limited” or an abbreviation thereof.) 2. Initial Registered Agent: C T Corporation System First Name Middle Initial Last Name Initial Registered Office: c/o C T Corporation System, 208 South LaSalle Street Number Street Suite # Chicago ILCook 60604 City County Zip Code 3. Purpose or purposes for which the corporation is organized: (If not sufficient space to cover this point, add one or more sheets of this size.) The purpose of the corporation is to own and operate restaurants and to engage in any act or activity for which corporations may be organized to do business under the Illinois Business Corporations Act of 1983, as amended. 4. Paragraph 1:Authorized Shares, Issued Shares and Consideration Received: Class Par Value per Share Number of Shares Authorized Number of Shares Proposed to be Issued Consideration to be Received Therefor Common $none 100 100 $ 10,000 TOTAL $ 10,000 Paragraph 2:The preferences, qualifications, limitations, restrictions and special or relative rights in respect of the shares of each class are: (If not sufficient space to cover this point, add one or more sheets of this size.) (over)
